This pro se claimant complains of the nature of his military discharge in 1941 and of subsequent acts taken by the Department of the Army, the Social Security Administration, and the Veterans Administration. He claims over $15 million in damages. Plaintiff earlier filed a similar petition, No. 167-76, which was dismissed by the court on September 10, 1976, on the grounds that the claim sounded in tort, that the claim was res judicata, that it was barred by the statute of limitations, and that it was foreclosed by laches. Plaintiff characterizes the instant petition as an amendment to the earlier one, but because that petition *731was dismissed before the filing of the so-called amendment it was filed by the clerk as a new case.
Plaintiff asserts that he and other laymen are not bound by strict rules of pleading, but he does not explain how his current claim differs from that which was dismissed in 1976. We cannot see any aspect of the current claim which is not covered by the previous order of the court. Accordingly, the claim is res judicata.
it is therefore ordered, without oral argument, that defendant’s motion to dismiss the petition is granted, plaintiffs motion for summary judgment is denied, and the petition is dismissed.
Plaintiffs motion to reopen denied June 29, 1979.